Citation Nr: 0627277	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to an earlier effective date prior to March 1, 
2004, for an additional allowance for a dependent child, F.D.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1973 to March 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In August 2001, a VA Form 21-526, was received from the 
veteran in which he applied for VA disability compensation 
benefits; he indicated on that form that he had no dependent 
children.  

2.  The veteran was originally granted entitlement to VA 
disability compensation, rated as 30 percent disabling, 
effective from August 22, 2001.  

3.  In November 2002, the veteran was notified of his award 
of VA disability compensation benefits; he was informed that 
veterans with a combined disability rating of 30 percent or 
more were entitled to receive additional benefits for their 
children and that should he had dependents to declare, he 
should complete a VA Form 686c and return it to VA for 
processing, and that VA only would pay retroactive benefits 
providing that the form was received within one year of this 
November 2002 notification letter.  

4.  On February 25, 2004, a VA Form 686c, was received from 
the veteran in which he listed that he had a dependent son, 
F.D., who was born in August 1993; he submitted supporting 
documentation of his son's birth and his paternity.  

5.  In March 2004, the veteran was notified that he had been 
awarded an additional allowance for his dependent, F.D., 
effective March 1, 2004; he was also informed of his 
obligation to promptly notify the VA of any changes in the 
dependency status.  


CONCLUSION OF LAW

An effective date for the payment of additional disability 
compensation for a dependent son, F.D., is not warranted 
prior to March 1, 2004.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.204, 3.400, 3.401 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  

There is no dispute in this case over when the veteran's VA 
Form 686c was received, in which he declared his dependent 
son F.D., as a dependent for VA purposes.  Rather, the 
veteran expresses that he does not understand why VA only 
provides one year for him to provide this information.  The 
Board will provide an explanation as set forth below.  There 
is no point remanding this matter for further VCAA guidance 
as there is no dispute over the evidence whatsoever.  The 
only dispute is over whether VA's time limit is appropriate.  

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  As such, no further action is 
required pursuant to the VCAA.  

In August 2001, a VA Form 21-526, was received from the 
veteran in which he applied for VA disability compensation 
benefits.  The veteran indicated on that form that he was 
divorced and that he had no dependent children.  

In a November 2002 rating decision, service connection was 
granted for gastroesophageal reflux disease with esophagitis.  
This disability was rated as 30 percent disabling, effective 
August 22, 2001.  Thus, the veteran was originally granted 
entitlement to VA disability compensation, rated as 30 
percent disabling, effective from August 22, 2001.  

In November 2002, the veteran was notified of his award of VA 
disability compensation benefits.  In the November 2002 
notification letter, he was informed that veterans with a 
combined disability rating of 30 percent or more were 
entitled to receive additional benefits for their children 
and that should he had dependents to declare, he should 
complete a VA Form 686c and return it to VA for processing.  
He was further informed that VA only would pay retroactive 
benefits providing that the VA Form 686c was received within 
one year of this November 2002 notification letter.  

On February 25, 2004, a VA Form 686c, was received from the 
veteran in which he listed that he had a dependent son, F.D., 
who was born in August 1993.  The veteran submitted a copy of 
his son's birth certificate as well as other supporting 
documentation of his son's birth and his paternity.  

In March 2004, the veteran was notified that he had been 
awarded an additional allowance for his dependent, F.D., 
effective March 1, 2004; he was also informed of his 
obligation to promptly notify the VA of any changes in the 
dependency status.  

The veteran disagrees with the assigned effective date of 
March 1, 2004.  He states that he does not understand the one 
year limitation on submitting the proper paperwork.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  38 
C.F.R. § 3.400.

As to compensation for dependents, additional compensation is 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for that purpose shall 
be payable from the effective date of such rating, but only 
if such proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f); 
McColley v. West, 13 Vet. App. 553, 555-56 (2000) (award of 
dependency benefits not contingent on the "mailing" of the 
required evidence, but rather its "receipt" by VA); See also 
Montalvo v. Brown, 7 Vet. App. 312, 314 (1995) (to "furnish" 
constitutes something "more than mere mailing," and requires 
actual receipt).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates:  (1) Date of claim:  This term means the 
following, listed in their order of applicability:  (a) Date 
of birth of the child or of adoption, if the evidence of the 
marriage is received within one year of the event; otherwise, 
(b) date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.  (2) Date 
the dependency arises.  (3) Effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action.  (4) Date of commencement of the veteran's award.  38 
U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401(b).  

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
one year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, birth of a child, or death of a dependent for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

In this case, the veteran was notified of his award of VA 
disability compensation benefits in November 2002.  No notice 
was received from the veteran regarding any dependents within 
one year of November 2002.  The veteran first notified VA of 
the existence of his dependent son, F.D., in February 2004.  
Thus, the date of claim was February 2004.  This date, 
February 2004, is the latest of the applicable dates for 
adding a dependent child to the veteran's award.  The 
pertinent law and regulations provide that the veteran's 
dependent son, F.D., may not be added prior to the date of 
claim in this case because the veteran failed to notify VA 
within one year of the November 2002 determination and 
notification.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.401.  The actual date of commencement of the award is the 
first day of the calendar month following the month in which 
the award became effective; hence the effective date of March 
1, 2004.  See 38 U.S.C.A. § 5111.

The veteran indicates that he does not understand this one 
year limit.  The Board is bound by VA law and regulations.  
They set forth the time limits for such claims and benefits.  
The veteran had a full year to provide the information 
requested.  The documents submitted by the veteran show that 
the Family Court of the State of New York declared the 
veteran to be the father of F.D. in August 2003.  If the 
veteran had submitted the required information to VA at that 
time, his benefits would have been retroactive to November 
2002.  However, he failed to do so.  It was the veteran's 
responsibility to furnish this information.  He delayed doing 
so until February 2004.  As such, his effective date is 
later, per the applicable VA law and regulations.  

Accordingly, an effective date for the payment of additional 
disability compensation for a dependent son, F.D., is not 
warranted prior to March 1, 2004.  


ORDER

An effective date earlier than March 1, 2004, for the payment 
of additional disability compensation for a dependent son, 
F.D., is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


